DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-22, 25, 26-28, 30 and 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 2013/0299961).
Regarding claim 21, Chen (Fig. 1-8’) discloses a method comprising: forming a passivation layer 11a ([0030]) over a substrate 10; forming a first interconnect structure 12b on and extending through the passivation layer 11a, the first interconnect structure 12b comprising a first post-passivation interconnect (PPI) pad, a first transition portion, and a first via portion; depositing a barrier structure 11b (i.e., dielectric layer) over the passivation layer 11a, the barrier structure 11b comprising a first barrier portion (corresponding to the rightmost portion of 11b)  and a second barrier portion (corresponding to center portion of 11b between solder material 161), the first barrier portion 11b (rightmost portion) disposed adjacent the first PPI pad, a bottom surface of the first barrier portion 11b being in direct contact with an upper surface of the 
Regarding claims 22 and 25, Chen (Fig. 1-8’) further discloses: the second barrier portion 11b directly contacts the first interconnect structure 12b; and the first barrier portion 11b comprises a molding compound, a powder epoxy, a gel epoxy, a resin, a polymer, a polyimide, polybenzoxazole (PBO), benzocyclobutene (BCB), silicone, an acrylate, or a combination thereof ([0030]).
Regarding claim 26, Chen (Fig. 1-8’) discloses a method comprising: depositing a passivation layer 11a ([0030]) over a substrate 10; depositing a first conductive pad and a second conductive pad (end portions of 12b) over the passivation layer; and depositing a barrier 11b (i.e., dielectric layer) on the passivation layer 11a, the barrier 11b disposed between the first conductive pad and the second conductive pad, the barrier 11b vertically overlapping a portion of the first conductive pad, the barrier 11b partially surrounding the first conductive pad, a gap 110b (i.e., opening) in the barrier 11b preventing the barrier from completely surrounding the first conductive pad (top size portion of pad not surrounded by barrier 11b).
Regarding claims 27-28, 30 and 31, Chen (Fig. 1-8’) further discloses: depositing a first solder region 161 directly on the first conductive pad; and depositing a second .
Claim(s) 26 and 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al (US 2012/0319251).
Regarding claims 26, Yu (Fig. 3) discloses a method comprising: depositing a passivation layer 25 (labeled in Fig. 1, [0010]) over a substrate; depositing a first conductive pad and a second conductive pad 30 over the passivation layer 25; and depositing a barrier 36 on the passivation layer 25, the barrier 36 disposed between the first conductive pad and the second conductive pad 30, the barrier 36 vertically overlapping a portion of the first conductive pad 30, the barrier 36 partially surrounding the first conductive pad 30 (partially surrounding the top portion of pad 30), a gap (not labeled, corresponding to opening formed through barrier layer 36 on top of pad 30) in the barrier preventing the barrier 36 from completely surrounding the first conductive pad 30 (top size portion of pad 30 not surrounded by barrier 36).
Regarding claim 31, Yu (Fig. 3) further discloses the barrier 36 comprises an insulating material ([0012]).
Claim(s) 26-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al (US 2012/0319251).
Regarding claims 26, Yu (Fig. 3) discloses a method comprising: depositing a passivation layer 36 ([0012]) over a substrate; depositing a first conductive pad 39 and 
Regarding claims 27-31, Yu (Fig. 3) further discloses: depositing a first solder region (46, 50) directly on the first conductive pad 39; and depositing a second solder region (46, 50) directly on the second conductive pad 39, the barrier 42 being disposed between the first solder region and the second solder region; controlling a height of the first solder region (46, 50) and the second solder region (46, 50) by a height of the barrier 42; the barrier 42 (flat shape) has a different shape than the first solder region (ball shape) in a top-down view; the barrier 42 at least partially encircles the first solder region (46, 50) in a top-down view; and the barrier 42 comprises an insulating material ([0014]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24, 29 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2013/0299961).
Regarding claim 24, Chen does not disclose the first barrier portion and the second barrier portion 11b together comprises a shape as claimed.
However, because the first barrier portion and the second barrier portion together forming a protection barrier 11b on the carrier 10, the first barrier portion and the second barrier portion together would have the same shape as the carrier 10.  Therefore, it would have been obvious to have the first barrier portion and the second barrier portion together comprising the shape as claimed because the shape of the first barrier portion and the second barrier portion together of the protection barrier 11b would be defined by the desired shape of the carrier 10.
Regarding claim 29, Chen does not disclose the barrier 11b has a different shape than the first solder region 161 in a top-down view.
However, Applicant has not disclosed that the change in shape is for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the device would possess utility using another shape.  Indeed, it has been held that mere change in shape limitation is prima facie obvious absent a disclosure that the limitation is for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Therefore, it would have been obvious to have a shape of the first solder region 161 being different from or the same as a shape of the barrier 11b because the shape of the first solder region can be changed depending upon the desired shape of the solder bump formed thereon. 

However, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F. 2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, to form a height of the barrier in a range as claimed, because the height of the barrier is not critical since it can be optimized during routine experimentation, depending upon the desired height of the solder region formed therein.
Claims 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (US 2012/0319251) in view of Lin et al (US 2013/0249101).
Regarding claim 21, Yu (Fig. 3) discloses a method comprising: forming a passivation layer 36 over a substrate; forming a first interconnect structure on and extending through the passivation layer, the first interconnect structure comprising a first post-passivation interconnect (PPI) pad 39, a first transition portion 38, and a first via portion (not labeled); depositing a barrier structure 42 (i.e., insulating film) over the passivation layer, the barrier structure 42 comprising a first barrier portion (corresponding to portion of 42 between solder balls 50) and a second barrier portion (corresponding to other portion of 42 on the other side of solder ball 50), the first barrier portion 42 disposed adjacent the first PPI pad 39, a bottom surface of the first barrier 
Yu further discloses the eutectic connector 50 contacting a first sidewall of the first barrier portion 42, but does not disclose an upper portion of the first sidewall of the first barrier portion being free from the eutectic connector.
However, Lin (Fig. 5i) teaches a method comprising an eutectic connector 198 disposed between the first barrier portion and the second barrier portion 176, and an upper portion of the first sidewall of the first barrier portion 176 being free from the eutectic connector 198.  Furthermore, it has been held that a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).  Therefore, it would have been obvious to form the upper portion of the first sidewall of the first barrier portion of Yu being free from the eutectic connector by adjusting the size of the eutectic connector because it is a matter of design choice according to the requirement of the desired size of the eutectic connector.  It appears that these changes produce no functional differences and therefore would have been obvious. 
Regarding claims 22-23 and 25, Yu (Fig. 3) further discloses: the second barrier portion directly contacts the first interconnect structure; the eutectic connector 50 is a first solder region, further comprising: forming a second solder region 50 adjacent the first barrier portion; bonding the first solder region and the second solder region 50 to a 
Regarding claim 24, Yu does not disclose the first barrier portion and the second barrier portion 42 together comprises a shape as claimed.
However, because the first barrier portion and the second barrier portion together forming a protection barrier 42 on the wafer 10, the first barrier portion and the second barrier portion together would have the same shape as the wafer 10.  Therefore, it would have been obvious to have the first barrier portion and the second barrier portion together comprising the shape as claimed because the shape of the first barrier portion and the second barrier portion together of the protection barrier 42 would be defined by the desired shape of the wafer 10.
Claims 13-20 and 26-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akram et al (US 6,569,753) in view of Chen et al (US 2013/0187277).
Regarding claim 13, Akram (Figs. 1-6) discloses a method comprising: forming a substrate 10; forming a first contact pad and a second contact pad 12 over the substrate; and depositing a non-conductive material 50 (column 8, lines 60-65) in an opening to form a barrier between the first contact pad and the second contact pad 12, the barrier 50 having sidewalls, the barrier 50 in direct contact with the surface of the 
Akram does not disclose a passivation layer is formed over the substrate 10 and between the substrate 10 and the contact pads 12, and the non-conductive material barrier 50 is formed by depositing a non-conductive material in an opening of a stencil.
However, Chen (Figs. 6-8) teaches a method comprising: forming a passivation layer 112 over a substrate and between the substrate and a contact pad 114, and depositing a barrier material 116 in an opening of a stencil 115 and over the passivation layer 112.  Accordingly, it would have been obvious to modify the method of Akram by forming a passivation layer over the substrate and between the substrate and the contact pads and by depositing a non-conductive material in an opening of a stencil to directly form the barrier on the passivation layer  because the forming of such passivation layer would provide an interconnect structure having a multilevel of contacts, and the depositing a non-conductive material in an opening of a stencil is a known alternative method for forming a filled material which has a specific desired shape according to the requirements of the integrated circuit layout.  
Neither Akram nor Chen disclose the opening in the stencil having a first width at a top of the stencil being narrower than a second width at a bottom of the stencil.
However, it has been held that mere change in shape limitation is prima facie obvious absent a disclosure that the limitation is for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Therefore, it would have been obvious to have the opening in the stencil having a first width at a top of the stencil being narrower 
Regarding claims 14-15, 18 and 20, Akram (Figs. 1-6) further discloses: attaching the first electrical connector 20 and the second electrical connector 20 to a packaging substrate 30 (Fig. 6); curing the non-conductive material 50 (i.e., “a photo-curable polymer”, column 8, lines 60-62); the first electrical connector and the second electrical connector 20 extend farther from the passivation layer (as modified by Chen) than the non-conductive material 50; and the non-conductive material 50 comprises: a molding compound, a powder epoxy, a gel epoxy, a resin, a polymer, a polyimide, polybenzoxazole (PBO), benzocyclobutene (BCB), silicone, an acrylate, or a combination thereof (column 8, lines 60-62).
Regarding claim 16, Akram further discloses curing the non-conductive material to shrink the barrier 50 (i.e., “a photo-curable polymer”, column 8, lines 60-62) and Chen further teaches releasing the filled material from the stencil 115 (Figs. 7-8).
Furthermore, it has been held that the conclusion of obviousness may be made from common knowledge and common sense of a person of ordinary skill in the art without any specific hint or suggestion in a particular reference. In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545 (CCPA 1969). Therefore, it would have been obvious to cure the non-conductive material before releasing the non-conductive material from the stencil because it is general knowledge in the art or common sense in order to easily release the non-conductive material from the stencil.
Regarding claims 17 and 19, Chen (Figs. 7-10) further teaches: defining a height of the stencil in accordance with a height of the first electrical connector 206; and 
Regarding claim 26, Akram (Figs. 1-6) discloses a method comprising: a substrate 10; depositing a first conductive pad and a second conductive pad 12 over a surface of the substrate; and depositing a barrier 50 on the substrate, the barrier 50 disposed between the first conductive pad and the second conductive pad 12, the barrier 50 vertically overlapping a portion of the first conductive pad 12, the barrier 50 partially surrounding the first conductive pad 12 (partially surrounding the top portion of pad 12), a gap 52 (Fig. 2) in the barrier preventing the barrier 50 from completely surrounding the first conductive pad 12 (top size portion of pad 12 not surrounded by barrier 50).
Akram does not disclose a passivation layer is formed over the substrate 10 and between the substrate 10 and the contact pads 12.
However, Chen (Figs. 6-8) teaches a method comprising forming a passivation layer 112 over a substrate and between the substrate and a contact pad 114.  Accordingly, it would have been obvious to modify the method of Akram by forming a passivation layer between the substrate and the contact pads because the forming of such passivation layer would provide an interconnect structure which has a multilevel of contacts according to the requirement of the circuit layout.
Regarding claims 27-31, Akram (Figs. 1-6) further discloses: depositing a first solder region 20 directly on the first conductive pad 12; and depositing a second solder region 20 directly on the second conductive pad 12, the barrier 50 being disposed between the first solder region 20 and the second solder region 20; controlling a height 
Regarding claim 32, Akram does not disclose a height of the barrier in a range as claimed.
However, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F. 2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, to form a height of the barrier in a range as claimed, because the height of the barrier is not critical since it can be optimized during routine experimentation, depending upon the desired height of the solder region formed therein.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-20 of U.S. Patent No. 9,698,079. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent includes all the limitations of the specified claims of the present application.  Moreover, the claims in the present application are either broader version of the claims in U.S. Patent ‘079 or are obvious variations thereof.  
Regarding independent claim 13, claim 14 of U.S. Patent ‘079 claims a method comprising: forming a passivation layer over a substrate; forming a first contact pad and a second contact pad over the passivation layer; and depositing a non-conductive material in an opening of a stencil to form a barrier between the first contact pad and the second contact pad, the barrier in direct contact with the passivation layer (column 8, claim 14, lines 43-58); and forming a first electrical connector on the first contact pad and a second electrical connector on the second contact pad (column 8, claim 14, lines 59-60).
U.S. Patent ‘079 does not claim the opening in the stencil having a first width at a top of the stencil being narrower than a second width at a bottom of the stencil to form the barrier having angled sidewalls.
However, it has been held that mere change in shape limitation is prima facie obvious absent a disclosure that the limitation is for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Therefore, it would have been obvious to 
Regarding dependent claims 14-20, claims 14-20 of U.S. Patent ‘079 claim common subject matters as claims 14-20 of the present invention or are obvious variations thereof.    
Claims 26-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-20 of U.S. Patent No. 9,698,079 in view of Akram et al (US 6,569,753). 
Regarding independent claim 26, claims 14, 18 and 19 of U.S. Patent ‘079 claim a method comprising: depositing a passivation layer over a substrate; depositing a first conductive pad and a second conductive pad over the passivation layer; and depositing a barrier on the passivation layer, the barrier disposed between the first conductive pad and the second conductive pad (column 8, claim 14, lines 43-49), the barrier partially surrounding the first conductive pad (column 9, claim 18), a gap in the barrier preventing the barrier from completely surrounding the first conductive pad (column 9, claim 19, “a cross shape”).
U.S. Patent ‘079 does not claim the barrier vertically overlapping a portion of the first conductive pad.
However, Akram (Fig. 2) teaches a method comprising a barrier 50 partially surrounding a conductive pad 12 and vertically overlapping a portion of the conductive pad 12.  Accordingly, it would have been obvious to have the barrier overlapping a portion of the conductive pad because the arranging of the barrier is not critical, it can 
Regarding dependent claims 27-32, claims 14-20 of U.S. Patent ‘079 claim common subject matters as claims 27-32 of the present invention or are obvious variations thereof.   	  
Response to Arguments
Applicant’s arguments with respect to amended independent claim(s) 13, 21 and 26 have been considered but are moot because the new interpretations and the new references are applied in the new ground(s) of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703.  The examiner can normally be reached on M-F, 8:00 am - 4:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHAT X CAO/
Primary Examiner, Art Unit 2817